Citation Nr: 1145781	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously claimed as anxiety and depression).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to September 2006.

These matters have come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

Procedurally, a March 2007 rating decision denied service connection for migraine headaches, a psychiatric disability manifested by anxiety and depression, flat feet, tuberculosis, hearing loss, and neck, back and bilateral knee disorders.  Later that month, the Veteran submitted a notice of disagreement as to all issues denied.  Subsequently, the RO issued a June 2007 rating action granting service connection for neck, back, headache, and psychiatric disorders.  Following that determination, the Veteran was sent a letter by the RO requesting that he clarify which issues he wished to continue to appeal.  In response, he expressed disagreement with the initial evaluations assigned for his migraine headaches and his psychiatric disability.  He did not specify any other issues.  Therefore, the Board finds that, although a valid notice of disagreement was submitted as to the 8 claims denied in March 2007, such is deemed withdrawn here in light of the communications described above.

A February 2011 rating decision recharacterized the Veteran's anxiety and depression to posttraumatic stress disorder (PTSD) and continued the 30 percent rating.  The rating decision also denied a total rating based on individual unemployability (TDIU).

In July 2011, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file. 



FINDINGS OF FACT

1.  The Veteran's migraine headaches are characterized by sharp pain in the frontal area occurring at least two or three times a week and lasting two or three hours.

2.  Prior to March 1, 2010, the preponderance of the evidence indicates that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, with difficulty in maintaining effective relationships due to symptoms including memory impairment, impaired judgment, disturbances of motivation and mood; during this period the weight of the evidence is against a finding that his PTSD has resulted in deficiencies in most areas, or an inability to establish and maintain effective relationships, and his symptoms fail to include speech or communication problems, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affected the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene. 

3.  For the period beginning March 1, 2010, the Veteran's disability picture has been manifested by symptoms including poor impulse control and suicidal ideation, leading to deficiencies in most areas, including family relations.  



CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation of 30 percent, but no more, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.29, 4.30, 4.45, 4.124a, Diagnostic Code (Code) 8100 (2011).

2.  Prior to March 1, 2010, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Code 9411 (2011). 

3.  From March 1, 2010, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's migraine and psychiatric disability claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, the Veteran's statements in support of the claims, to include hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Migraine Headaches

In a June 2007 rating decision, the Veteran was granted service connection for migraine headaches.  A noncompensable evaluation was assigned under Diagnostic Code 8100, effective October 1, 2006.  

In order to warrant a compensable rating 10 percent rating under Diagnostic Code 8100, the Veteran's migraines must be characterized by prostrating attacks averaging one in 2 months over the last several months.  In order to warrant an evaluation of 30 percent, the Veteran's migraines must be characterized by prostrating attacks occurring on an average of once a month other the last several months.  38 C.F.R. § 4.124a, Code 8100.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Id.

In an August 2006 statement in support of his claim, the Veteran reported daily headaches that sometimes disappeared after a few hours.  At other times he experienced the headache all day.

VA treatment records dated from October 2006 to September 2010 document ongoing treatment (to include medication management) for complaints of daily headaches.

Upon May 2007 VA neurological examination, the Veteran reported that he has experienced headaches since 2006.  The headaches occurred daily and would last two to three hours.  He described the headaches as involving sharp, throbbing pain.  He indicated that the headaches were relieved by over-the-counter preparations and resting.  He had not missed any days of work due to his headaches.  Additionally, he was able to drive, if need be, while experiencing a headache.  Neurologic examination was unremarkable.  Tension headaches were diagnosed.

In his July 2007 notice of disagreement, the Veteran reported that he experiences prostrating headaches at least twice a week.

An October 2009 VA treatment record documents the Veteran complaints of daily headaches.  The examiner's plan was to add imipramine for the Veteran's migraine prophylaxis.

At a December 2009 neurologic VA examination, the Veteran continued to report daily headaches lasting about 3 to 4 hours.  The headaches caused a sharp, steady pain.  He reported that the headaches had not changed in intensity, duration, or frequency.  At that time, he was missing work 4 days a month because of his headaches.  He was able to drive, if need be, while experiencing a headache.  Objectively, neurologic examination was unremarkable.

An April 2010 VA treatment record documents an increase in his medications for his headaches.

At the July 2011 videoconference hearing, the Veteran reiterated his contentions that he has prostrating headaches at least once a week.  

Based on the above, the Veteran's migraine headache symptoms most nearly approximate the criteria for an initial rating of 30 percent.  Throughout the appeals period, he has described migraine headaches occurring daily and lasting at least two or three hours.  While the May 2007 examination notes that he had not missed any time from work, the December 2009 examination notes 4 lost days of work a month.  The Veteran's description of his headaches coupled with the examiner's accounts show a frequency of at least one prostrating attack a month.  Thus the criteria for a 30 percent evaluation are met.  38 C.F.R. § 4.124a, Code 8100.  The Board notes, however, these symptoms do not rise to the level of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which is required for the next higher evaluation of 50 percent.  Id.  The Veteran reports frequent migraines, but the description of his symptoms shows that these migraines are neither completely prostrating nor prolonged.  He has consistently stated that he can function, albeit ineffectively, during these migraines.  He also has indicated that he was able to drive while experiencing a headache.  He has not reported any additional associated symptoms.  

In sum, the preponderance of the evidence is in favor of the assignment of a 30 percent evaluation, but no higher, for the Veteran's migraine headaches.  See 38 C.F.R. § 4.7.  At no time during the pendency of this claim for an increased rating, have the Veteran's migraine headaches warranted an evaluation in excess of 30 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation applies where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration in evaluating psychiatric disabilities is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Turning to the evidence of record, VA treatment reports dated from October 2006 to September 2010 document ongoing treatment for anxiety.

A May 2007 PTSD screen was positive, with the Veteran endorsing symptoms including nightmares, hypervigilance, and detachment from others.

Upon May 2007 VA psychological examination, the Veteran reported symptoms of depression since 2003.  He described a lack of purpose and poor motivation.  He stated that the spells last a day or two and he will stay to himself.  He reported being anxious and that stress, such as caused by work, increases his anxiety.  He reported his sleep is interrupted and that his appetite is poor.  He reported that his concentration was okay.  He admitted to being short-tempered at times.  He denied panic attacks and suicide attempts.  He had been prescribed Prozac, which he used until September 2006.  He reported that it helped him to some extent.  He had not missed any time from work due to his psychiatric symptoms.  

On mental status evaluation, the Veteran was alert and cooperative; he was appropriately dressed and he exhibited no loosened associations or flight of ideas.  He showed no bizarre motor movements or tics.  His mood was calm and his affect was appropriate.  He denied homicidal and suicidal ideation or intent.  There was no impairment of thought processes or communication.  He denied delusions, hallucinations, ideas of reference, or suspiciousness and he was oriented in all spheres.  His memory, both remote and recent appeared to be adequate, as did his insight, judgment, and intellectual capacity.  A GAF score of 75 was assessed.

In a July 2007 statement, the Veteran reported having panic attacks a few times a month, which he indicated was never addressed by the VA examiner.  

On November 2007 VA mental health consultation, the Veteran reported that he has no desire to be around others.  He reported daily headaches, low mood, and memory impairment for over a year.  He cited lack of trust in groups of people as a major problem.  He also stated that he has difficulty in traffic.  Specifically, 
he had memories of Iraq when he would see a car on the side of the road.  This would cause him to speed up to get by it, as if to avoid a land mine.  He denied any current or past suicidal or homicidal ideation or intent.  He endorsed sleep impairment and he experienced nightmares a few times a week.  He snapped easily at his wife.  Regarding hallucinations, he reported seeing shadows at night and sometimes during the day.  He also may hear gunshots that are in his imagination, and had a feeling that others could be out to get him.  He changed his routine to work every 2 weeks, a behavior pattern that began after his first deployment.  A GAF score of 53 was assessed.

On December 2009 psychiatric VA examination, the Veteran reported that he was easily frustrated, and that he required medication to sleep every night.  He had no appetite.  Additionally, his concentration was poor, and he had constant anxiety and a short temper.  He was always sad and had diminished interests and energy.  He was able to dress and feed himself, and attend to other activities of daily living.  He denied having any friends, though he had a close relationship with his child.  He worked full time and otherwise he watched television and slept during the day.  

Objectively, the Veteran was alert, cooperative, and appropriately dressed.  He had no lucid dissociations or flight of ideas.  His mood was calm and his affect was appropriate.  He had no homicidal or suicidal ideation or intent and there was no impairment of thought processes or communication.  He denied delusions, hallucinations, and ideas of reference or suspiciousness.  The Veteran was oriented in all spheres.  His memory, both remote and recent, appeared adequate, as did his insight, judgment, and intellectual capacity.  The examiner found mild and persistent symptoms of anxiety disorder, with no remissions.  He indicated that the Veteran's psychiatric symptoms resulted in some impairment of social functioning.  A GAF score of 60 was assessed.

On October 2010 VA PTSD examination, the Veteran reported a depressed mood 3 to 4 times a week during the past year.  His depression was moderate in degree.  The Veteran had been arrested in March 2010 for domestic violence.  His 7 year old daughter currently lived with family members in New York due to the marital discord.  He indicated that he currently was involved in group therapy.  On examination, he was clean and casually dressed.  His speech was unremarkable and he displayed a cooperative and attentive attitude.  His affect was appropriate and his mood was anxious.  H e was easily distracted though he was oriented in all spheres.  His thought process was unremarkable.  He displayed no delusions.  His judgment and insight were intact.  He reported sleep impairment, indicating that he slept about 3 to 4 hours a night and that he felt fatigued the next day.  His fatigue made it difficult to initiate and complete tasks.  Regarding recall, his remote memory was normal.  However, his recent memory was mildly impaired, as was his immediate memory.   He denied hallucinations and reported that he is compulsive with checking doors, locks, and windows.  He reported panic attacks 2 to 3 times per month, of moderate severity, lasting 15 to 20 minutes.  He denied homicidal ideation, however he did express suicidal ideation, stating that he did not care if he lived or dies.  He denied a current plan/intent.  The Veteran also reported that he has experienced nightmares, flashbacks, and hypervigilance, and avoidant behaviors of moderate severity for the past 4 years.  The examiner noted that the Veteran's psychiatric disability resulted in deficiencies in judgment, thinking, family relations, work, and mood.  A GAF score of 50 was assessed.

At his July 2011 hearing, the Veteran testified that he experienced constant nightmares, hypervigilance, panic attacks, problems with memory and concentration, and paranoid feelings.  He testified that he had a supportive family and that they were the only people he was close to.

Upon consideration of evidence, as detailed in pertinent part above, the Board finds that, for the period prior to March 1, 2010 the Veteran's level of psychiatric disability is best reflected by an initial 50 percent disability rating.  The preponderance of the evidence indicates that his PTSD manifested in impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Board notes that the Veteran retained full-time employment during the relevant time period.  Although he has not missed any significant amount of time from work due to his psychiatric symptoms, he has difficulty concentrating and his memory is impaired, which is accounted for by the 50 percent evaluation.  Again such 50 percent rating expressly contemplates "reduced reliability."  

The evidence does not show that at any time throughout the appeal period the Veteran's PTSD symptoms were of such nature and severity as to warrant the next- higher, 70 percent rating.  Specifically, there is no evidence of intermittently illogical, obscure, or irrelevant speech.  Rather, the Veteran's speech has been consistently described as of normal rate and volume, fluid, spontaneous, and not pressured, with coherent and logical thought process.  There is also no showing of spatial disorientation or neglect of personal appearance and hygiene.  As to the latter, he always appeared for examination well groomed, with appropriate appearance and hygiene.  Additionally, while he had no friends and only limited interests, he had a close relationship with his daughter.  

Further indicating that a rating in excess of 50 percent is not warranted for the period in question are the GAF scores of record.  Prior to March 1, 2010, the lowest GAF score recorded is a 53, which is reflective of only moderate symptoms.  

While a rating in excess of 50 percent is not deemed warranted prior to March 1, 2010, as of that date a 70 percent evaluation is appropriate.  Indeed, the record reflects an episode of domestic violence in which he hit his wife.  The incident had a significant effect on home life, as his daughter left the home to live with other relatives.  Overall, the incident clearly indicates poor impulse control.  Furthermore, as shown in the October 2010 examination, during the period in question the Veteran engaged in compulsive checking of doors and locks.  Moreover, the report reflected suicidal ideation.  Additionally, the Veteran's sleep disturbance appeared to have worsened in degree and he endorsed panic attacks.  Although such attacks were not shown to be near-continuous, they do indicate difficulty adapting to stressful circumstances.  Therefore, affording the Veteran the benefit of the doubt, it can be found that, from March 1, 2010, his disability picture is most nearly characterized as resulting in occupational and social impairment with deficiencies in most areas.  

Again, from March 1, 2010, a 70 percent evaluation is warranted for the Veteran's PTSD.  However, at no time during the rating period on appeal is a 100 percent rating justified.  Indeed, there is no showing of total occupational impairment.  Rather, he continued to be employed full-time and was also attending school.  Moreover, there is no showing of gross impairment in thought processes.  The hallucinations described in the record did not appear to affect functioning to any significant degree.  Moreover, despite suicidal ideation and one episode of domestic violence, there is no showing that the Veteran is a persistent danger to himself or others.  There is also no showing of spatial disorientation or any inability to perform his activities of daily living.  There was no grossly inappropriate behavior and he had no memory loss for names of close relatives, his own occupation, or his own name.


In conclusion, prior to March 1, 2010, there is support for an evaluation of 50 percent, but no higher, for PTSD.  From March 1, 2010, a 70 percent evaluation is warranted.   The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, as noted, a February 2011 rating decision denied the Veteran's claim for TDIU, he has not issued a notice of disagreement with that decision; consequently, such matter is not before the Board at this time.


ORDER

Entitlement to an initial rating of 30 percent, but no more, for service-connected migraine headaches is granted, subject to the regulations applicable to the payment of monetary benefits.

Prior to March 1, 2010, entitlement to an initial rating of 50 percent, but no higher, for service-connected PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.

From March 1, 2010, entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


